Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the amendments  filed on 04/29/2022 
Claims 1-17 are presented for examination. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Theobald “US 9,466,046 B1” (Theobald).
Regarding Claim 1:  A self-service operating system, comprising a control server, one or more operation doors, at least one robot, and one or more storage containers, wherein the one or more storage containers are  located in a storage zone, and at least one side of the storage zone is provided with the one or more operation doors; the one or more operation doors and the at least one robot are respectively communicatively connected with the control server, and the one or more operation doors and the one or more storage containers are each provided with a plurality of compartments, the plurality of compartments on each of the storage containers respectively containing articles, and the plurality of compartments on each of the operation doors being correspondingly provided with compartment doors respectively (at least see Theobald Abstract; Figs. 1-2 and 7; 1:6-41), wherein
the control server is configured to, in response to an article operation instruction, determine a target storage container and a target operation door corresponding to an article to be operated, and transmit a transport instruction to a first robot of the at least one robot (at least see Theobald Abstract; Figs.4 and 7; 8:4-42);
the first robot is configured to, in response to the transport instruction, transport the target storage container to the target operation door, wherein a plurality of compartments on the target storage container are in one-to-one correspondence with a plurality of compartments on the target operation door respectively (at least see Theobald 5:1-19); and
the control server is further configured to control a compartment door of a target compartment on the target operation door to open, the target compartment on the target operation door being a compartment corresponding to a compartment on the target storage container associated with the article to be operated, to achieve an article operation on the target storage container (at least see Theobald 9:7-33).
Regarding Claim 2:  The system according to claim 1, wherein the control server is configured to, in a case where the system comprises a plurality of operation doors, determine the target storage container according to a storage container associated with the article to be operated indicated in the article operation instruction, and determine the target operation door according to distances between the target storage container and the plurality of operation doors respectively (at least see Theobald 7:40-66).
Regarding Claim 3:  The system according to claim 1, further comprising an operation quantity monitoring device configured to perform quantity monitoring on the article to be operated, wherein the control server is further configured to determine an operation quantity according to a monitoring result, and update storage information of the target storage container according to the operation quantity (at least see Theobald 2:37-63).
Regarding Claim 4:  The system according to claim 3, further comprising a transaction server, wherein the control server is further configured to, if the article operation instruction is an article sale instruction, determine an article transaction amount according to a type and sales quantity of an article, and transmit the article transaction amount to the transaction server; and the transaction server is configured to deduct the article transaction amount from a user’s account according to a payment mode bound by the user (at least see Theobald 3:4-38).
Regarding Claim 5:  The system according to claim 1, wherein at least part of the plurality of storage containers are blocked storage containers, and peripheries of the blocked storage containers are surrounded by other storage containers (at least see Theobald Abstract; Fig. 7).
Regarding Claim 6:  The system according to claim 5, wherein the control server is configured to: if the target storage container is determined to be not a blocked storage container, control the first robot to transport the target storage container to the target operation door; or if the target storage container is determined to be a blocked storage container, control at least one second robot of the at least one robot to move away at least one storage container blocking the target storage container so that at least one side of the periphery of the target storage container is not surrounded by other storage containers, and control the first robot to transport the target storage container to the target operation door (at least see Theobald Abstract; Figs. 1-2 and 7; 2:47-63).
Regarding Claim 7:  The system according to claim 1, wherein the control server is further configured to adjust a position of the storage container according to popularity of one or more types of articles in the storage container (at least see Theobald 6:34-67).
Regarding Claims 8-15:  all limitations as recited have been analyzed and rejected with respect to claims 1-7.
Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive. 
In the remarks, the Applicant argues in substance:
Argument A: 
In this regard, Applicant respectfully submits that Theobald fails to disclose the operation door with its associated compartments and the system including the operation door as required in instant claim 1.
In response, the Examiner respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Theobald disclose this at (Fig. 1; 5:9-19); Also  operation door “9:7-23; In some embodiments, the mobile robot 20 may use, manipulate and/or otherwise control one or more other devices within the operating environment 22 during and/or between performance of its task(s). The operating environment 22, for example, may include a transportation device such as an elevator, an escalator or a moving walk. The mobile robot 20 may ride the transportation device to move between various areas (e.g., floors) within the operating environment 22. The operating environment 22 may include  at least one door which the mobile robot may autonomously open and/or close. The mobile robot 20, for example, may signal an actuator connected to the door to open and/or close the door. The operating environment 22, of course, may also or alternatively include one or more devices other than those described above, which may be used, manipulated and/or otherwise controlled by the mobile robot 20 during and/or between performance of its task(s).” Therefore,  Theobald meets the scope of the claimed limitations.  
Argument B:  
Thus, Applicant respectfully submits that Theobald fails to disclose “at least one side of the storage zone is provided with the one or more operation doors; the one or more operation doors and the at least one robot are respectively communicatively connected with the control server, and the one are more operation doors and the one or more storage containers are each provided with a plurality of compartments, the plurality of complainants on each of the storage containers respectively containing articles, and the plurality of compartments on each of the operation doors being correspondingly provided with compartment doors respectively” as required in instant claim.
In response, the Examiner respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Theobald mention (at least see Theobald Abstract; Figs. 1-2 and 7; 1:6-41) For example, “5:1-19 it mention The items 24-25 stored and/or otherwise located within the operating environment 22 may be configured as containers and/or packaging devices. Examples of a container include, but are not limited to, a box, a lockbox, a crate, a canister, a bin, a pressure vessel, a tank, a trunk, a suitcase, a vial and a pill bottle. Examples of a packaging device include, but are not limited to, a pallet, a rack, a sack, a bag
and a tube. The containers and/or the packaging devices may be empty. Alternatively, one or more of the containers and/or the packaging devices may each be at least partially filled or loaded with one or more other items; i.e., the contents of the item 24, 25. These contents may include various types of government, business and/or personal articles (e.g., commodities). Alternatively, one or more of the items 24-25 may itself be configured as or otherwise include one or more of the government, business and/or personal articles. The present invention, however, is not limited to the exemplary items types or configurations described above.” Therefore Theobald meets the scope of the claimed limitations. 
Argument C:  
Thus, Applicant respectfully submits that Theobald fails to disclose “control a compartment door of a target compartment on the target operation door to open, the target compartment on the target operation door being a compartment corresponding to compartment on the target storage container associated with the article to be operated, to achieve an article operation on the target storage container’ as required m claim 1.
In response, the Examiner respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Theobald mention 8:4-22 Referring to FIGS. 4 and 7, the mobile robot 20 may utilize one or more of its item supports (e.g., the platform 62) to transport one or more of the items 24-25 from at least one item pick location 68 to at least one item drop off location 70. For example, a first individual may (e.g., manually) load one or more items 24-25 with the mobile robot 20 at the pickup location 68. The loaded mobile robot 20 may autonomously move from the pickup location 68 to the drop off location 70 in a similar manner as described above with respect to the step 300. A second individual may (e.g., manually) unload one or more of the items 24-25 from the mobile robot 20 at the drop off location 70. The second individual may subsequently place the items 24-25 onto one or more of the item storage units 52 to stock the operating environment 22; e.g., warehouse. The second individual (or another individual) may also or alternatively (e.g., manually) load one or more stocked items 24-25 with the mobile robot 20 at the location 70 for delivery to another item drop off location 72; e.g., a packaging and/or shipping station.” Therefore Theobald meets the scope of the claimed limitations. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121. The examiner can normally be reached Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FATEH M OBAID/Primary Examiner, Art Unit 3627